PER CURIAM
In these criminal cases, consolidated for the purpose of appeal, the state appeals rulings by various judges of the Lane County District Court that the menacing statute, ORS 163.190,1 is unconstitutional. This court has recently held to the contrary in State v. Anderson, 56 Or App 12, 641 P2d 40 (1982), but the judges were apparently convinced that our opinion in Anderson was overruled sub silentio in State v. Robertson, 293 Or 402, 649 P2d 569 (1982). We disagree.
Reversed and remanded for trial.

 ORS 163.190 provides:
“(1) A person commits the crime of menacing if by word or conduct he intentionally attempts to place another person in fear of imminent serious physical injury.
“(2) Menacing is a Class A misdemeanor.”